DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The reply filed on 02/02/2021 is not fully responsive to the prior Office Action because of the following: 
Applicant responded to the restriction requirement on 12/28/2018 and elected Species C drawn towards Figures 7 & 8, with traverse on 02/11/2019.  A first office action on merits was mailed on 03/18/2019 and claims 5 & 14 were withdrawn.
On 01/21/2020 a notice of non-responsive was mailed, and on 08/04/2020 a non-final office action was sent. On 12/02/2020 a notice of non-responsive was mailed.
Applicant responded to the 12/02/2020 non-responsive notice by arguing that claims 24, 31, and 35 read on Species C Figures 7 & 8. 
Claim 24 recites: “aligning the snap fitting over the hole in the pipe to allow an inner end of the connector to extend into the hole.”
Claim 31 recites: “positioning the snap fitting over the hole to allow an inner end of the connector to extend into the hole.”
Claim 35 recites: “positioning the snap fitting over the hole to allow a portion of the snap fitting to extend into the hole.”


    PNG
    media_image1.png
    631
    641
    media_image1.png
    Greyscale
Applicant’s Figure 7

[AltContent: textbox (Shows the inner connector does not extend into the hole as Claims 24, 31 and 35 now claim.)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    725
    587
    media_image2.png
    Greyscale
  		Applicant’s Figure 8

[AltContent: textbox (-B-)][AltContent: connector][AltContent: arrow][AltContent: textbox (-B-)][AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    573
    699
    media_image3.png
    Greyscale

Application 15/495610 Figure 6, Species B. 

Further it is noted that Applicant has submitted amended drawings on 03/23/2020, Figure 7 amended and new Figure 9.  These drawings will not be entered because they are new matter.
Still further, the amended Specification of 03/23/2020, will also not be entered.

Conclusion
Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571) 270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M - F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726